Exhibit Qualstar Reports Fiscal 2010 First Quarter Results SIMI VALLEY, CA(Marketwire - November 12, 2009) - Qualstar® Corporation (NASDAQ: QBAK), a manufacturer of automated tape storage solutions and high efficiency power supplies, today reported financial results for the first quarter of fiscal 2010 ended September 30, 2009. Fiscal 2010 First Quarter Financial Results Revenues for the first quarter of fiscal 2010 were $3.7 million, compared to $5.4 million for the same quarter of fiscal 2009, a decrease of $1.7 million or 31.9 percent.
